977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alton Gordon SMITH, Petitioner-Appellant,v.David A. WILLIAMS;  Attorney General of Virginia,Respondents-Appellees.
No. 92-6406.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 23, 1992Decided:  September 25, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-34-3)
Anthony Franklin Anderson, Melissa Windham Friedman, Roanoke, Virginia, for Appellant.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
Dismissed.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Alton Gordon Smith seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Smith v. Williams, No. CA-93-4-3 (E.D. Va.  March 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED